1.Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 remains indefinite for the reasons noted in the first action.  Although applicant may state that there is no requirement for further clarification, when a claim recites an operation that has no antecedent –or logical nexus—from the claim from which it is dependent, then it is in fact indefinite.  This is clearly the case here.  No printing has been set forth in claim 1.  Applicant either needs to specify what is being printed—ie, the electronic component—in claim 6 or make claim 6 dependent from claim 4.  
2.Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al 2004/0084790 in view of Siders et al 2008/0026679 essentially for reasons of record noting the following.
Blum et al discloses edging a lens blank into which an electronic component is to be embedded.  Clearly, to perform the edging, a mechanical blocking system would be needed and such would function as a mechanical reference system provided on the blank.  Siders et al shows that such a blocking system is conventional in the art and that points on the lens can be determined by the blocking system’s reference frame.  It is submitted that one of ordinary skill in this art would realize that the edging of a lens blank would be dependent on both the location of the electronic component and the location of the blocking device itself.  If the positions or locations of these components are not taken into account, the edging of the lens blank cannot be successfully performed.  Obviously, Siders et al cannot suggest embedding an electronic component based on the edging data and the mechanical reference system since the reference is not directed to embedding the component.  However, the combination as applied is submitted to render such as obvious as set forth in the first office action.  
4.Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al 2004/0084790 in view of Siders et al 2008/0026679 and Biskop 2018/0272597 as set forth in paragraph 4 of the previous office action.
5.Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. Applicant suggests that Siders et al does not teach embedding an electronic component based on edging data and the mechanical reference system.  Also, neither does Blum et al and hence this concept must be allowable over the prior art.  However, such is simply not persuasive.  Clearly, one of ordinary skill in this art would understand that the embedding of an electronic component in a lens would be dependent on edging data of the lens blank from which the lens is edged and a blocking device—ie, mechanical reference system-- used during the edging.  It is respectfully submitted that if these aspects are not observed, the embedding could not be successfully performed.  The embedding would naturally depend on portions of the lens blank to be edged and the location of an edging –blocking or mechanical reference-- system used to perform the edging and it is submitted that such is fairly taught in the combination as applied.  Also, applicant needs to address the 112 issue with respect to claim 6. As set forth in paragraph 1, supra.
6.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742